723 N.W.2d 205 (2006)
Kerry B. HOLLEY, Plaintiff-Appellant,
v.
PAROLE BOARD, Defendant-Appellee.
Docket No. 130571. COA No. 266983.
Supreme Court of Michigan.
November 8, 2006.
On order of the Court, the application for leave to appeal the December 19, 2005 *206 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration as on leave granted.